Luke, J.
Collier was convicted of the offense of larceny. His only complaint is tliat the verdict was unauthorized by the evidence. There'was some evidence upon which the jury were authorized to convict the de*356fendant. The trial judge approves the verdict. It was not error to overrule the motion for a new trial.
Decided June 12, 1923.
W. A. Covington, John T. Coyle, for plaintiff .in error.
Clifford E. Hay, solicitor-general, contra.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.